      Case 2:19-cv-00654-KJD-NJK Document 16 Filed 04/01/20 Page 1 of 2




1 HUTCHISON & STEFFEN, PLLC
  Joseph R. Ganley, Esq.
2 10080 West Alta Drive, Suite 200
  Las Vegas, Nevada 89145
3 Telephone: (702) 385-2500
  Facsimile: (702) 385-2086
4 jganley@hutchlegal.com
  Attorney for Defendant
5
     THE URBAN LAW FIRM
6    Michael A. Urban, Esq.
     Nathan A. Ring, Esq.
7    4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
8    Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
9    murban@theurbanlawfirm.com
     nring@theurbanlawfirm.com
10   Attorneys for Plaintiffs

11                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
12                                             |
     TRUSTEES OF THE NEVADA RESORT             |
13   ASSOCIATION – INTERNATIONAL               |
14   ALLIANCE OF THEATRICAL STAGE              |
     EMPLOYEES AND MOVING PICTURE              |
15   MACHINE OPERATORS OF THE UNITED           |
     STATES AND CANADA, LOCAL 720,             |
16   PENSION TRUST; et al.,                    |
                                               |
17                     Plaintiffs,             |
18                                             |  Case No. 2:19-cv-00654-KJD-NJK
            -against-                          |
19                                             |  JOINT STIPULATION (5th Request)
     AUDIO VISUAL SERVICES GROUP, INC.         |
20   a/k/a PSAV-AVHQ a/k/a PSAV PRESENATION |
     SERVICES,                                 |
21                                             |
22                     Defendant.              |
                                               |
23
                    JOINT STIPULATION REGARDING AUDIO VISUAL
24            SERVICES GROUP, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
25
26          IT IS HEREBY stipulated by and between Plaintiffs, TRUSTEES OF THE NEVADA

27 RESORT ASSOCIATION – INTERNATIONAL ALLIANCE OF THEATRICAL STAGE
28 EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES

                                            1
      Case 2:19-cv-00654-KJD-NJK Document 16 Filed 04/01/20 Page 2 of 2




 1 AND CANADA, LOCAL 720, PENSION TRUST; et al. (“Plaintiffs’), and Defendant, AUDIO
 2 VISUAL SERVICES GROUP, INC. (“Defendant”), through their undersigned attorneys that to
 3 facilitate the parties’ ongoing settlement discussions, Defendant shall have until on or before May
 4
     1, 2020 to file its Answer to Plaintiffs’ Complaint in this matter.
 5
            The parties further stipulate that they remain actively working towards resolution of the
 6
     concerns at issue in the pending suit and have achieved significant progress towards resolution. The
 7
 8 ability to resolve this matter has been slowed as a result of the COVID-19 outbreak and the
 9 difficulties that has caused for operations of businesses, law offices and auditors. This stipulation is
10 entered into in good faith and not for the reason of delaying these proceedings.
11
12 Dated: April 1, 2020                                    Respectfully Submitted,

13 HUTCHISON & STEFFEN, PLLC                               THE URBAN LAW FIRM

14 /s/ Joseph R. Ganley                                    /s/ Nathan R. Ring
     Joseph R. Ganley                                      Michael A. Urban
15   Peccole Professional Park                             Nathan A. Ring
     10080 West Alta Drive, Suite 200                      4270 S. Decatur Blvd., Suite A-9
16   Las Vegas, Nevada 89145                               Las Vegas, Nevada 89103
     Telephone:    (702) 385-2500                          Telephone:     (702) 968-8087
17   Facsimile:    (702) 385-2086                          Facsimile:     (702) 968-8088
     jganley@hutchlegal.com                                murban@theurbanlawfirm.com
18   Attorney for Defendant                                nring@theurbanlawfirm.com
                                                           Attorneys for Plaintiffs
19
20
21
22                                            IT IS SO ORDERED.
                                              Dated: April 2, 2020
23                                            .
                                              .
24
                                              _________________________________
25                                            Nancy J. Koppe
                                              United States Magistrate Judge
26
27
28

                                                       2
